Exhibit 10.2

THE COOPER COMPANIES, INC.

SECOND AMENDED & RESTATED

2001 LONG TERM INCENTIVE PLAN

SECTION 1. PURPOSE; DEFINITIONS.

The 2001 Long Term Incentive Plan was originally adopted by the Board of
Directors on December 14, 2000 and approved by the stockholders of the Company
on March 28, 2001. It was amended and restated in 2002, and the Amended and
Restated 2001 Long-Term Incentive Plan, was adopted by the Company’s Board of
Directors on December 16, 2003 and approved by the stockholders of the Company
on March 23, 2004. The Plan was subsequently amended by the Board of Directors
on March 22, 2005 and December 9, 2005. The following is the Second Amended &
Restated 2001 Long-Term Incentive Plan, incorporating the amendments on
March 22, 2005 and December 9, 2005, as well as an amendment in order to
(i) increase the number of shares available for issuance under the Plan and
(ii) increase the number of shares available for grant as Restricted Stock under
the Plan approved by the Company’s stockholders on March 21, 2006. The purpose
of the Plan is to enable the Company to attract, retain and reward key employees
and consultants to the Company and its Subsidiaries and Affiliates, and
strengthen the mutuality of interests between such key employees, consultants
and the Company’s stockholders, by offering such key employees and consultants
performance-based incentive equity interests in the Company.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a) “Affiliate” means any entity other than the Company and its Subsidiaries
that is designated by the Board as a participating employer under the Plan,
provided that the Company directly or indirectly owns at least 20% of the
combined voting power of all classes of stock of such entity or at least 20% of
the ownership interests in such entity.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(d) “Committee” shall mean the Board or, if the Board delegates its power and
authority to administer this Plan to a committee of the Board described in this
Section 2 of the Plan, such committee.

(e) “Company” means The Cooper Companies, Inc., a corporation organized under
the laws of the State of Delaware, or any successor corporation.

(f) “Disability” means disability as determined under procedures established by
the Committee for purposes of this Plan.

(g) “Early Retirement” means retirement with the express consent of the Company
for purposes of this Plan at or before the time of such retirement, from
consulting or active employment with the Company and any Subsidiary or Affiliate
pursuant to the early retirement provisions of the applicable pension plan of
such entity.

(h) “Fair Market Value” means, as of any given date, unless otherwise determined
by the Committee in good faith, the closing price of the Stock on the New York
Stock Exchange as reported on http://finance.yahoo.com or, if no such sale of
Stock occurs on the New York Stock Exchange on such date, the fair market value
of the Stock as determined by the Committee in good faith.

 

1



--------------------------------------------------------------------------------

(i) “Grant” means an instrument or agreement evidencing an option, or SAR,
granted hereunder, which may, but need not be, acknowledged by the recipient
thereof.

(j) “Incentive Stock Option” or “ISO” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.

(k) “Non-Employee Director” shall have the meaning set forth in Rule 16b-3 as
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, or any successor definition adopted by the Commission.

(l) “Non-Qualified Stock Option” or “NQSO” means any Stock Option that is not an
Incentive Stock Option.

(m) “Normal Retirement” means retirement from consulting or active employment
with the Company and any Subsidiary or Affiliate on or after age 65.

(n) “Plan” means this Second Amended and Restated 2001 Long Term Incentive Plan,
as hereinafter amended from time to time.

(o) “Restricted Stock” means an award of shares of Stock that is subject to
restrictions under Section 7 below.

(p) “Retirement” means Normal or Early Retirement.

(q) “Stock” means the Common Stock, $0.10 par value per share, of the Company.

(r) “Stock Appreciation Right” or “SAR” means the right pursuant to an award
granted under Section 6 below to (a) surrender to the Company all (or a portion)
of a Stock Option in exchange for an amount in any combination of cash or Common
Stock equal to the difference between (i) the Fair Market Value, as of the date
such Stock Option (or such portion thereof), is surrendered, of the shares of
Stock covered by such Stock Option (or such portion thereof), subject, where
applicable, to the pricing provisions in Section 6(b)(ii), and (ii) the
aggregate exercise price of such Stock Option (or such portion thereof), or
(b) to receive from the Company an amount of cash based upon the excess, if any,
of the Fair Market Value of a number of shares of Stock specified in such award
at the time of exercise of the right over the Fair Market Value of such number
of shares of Stock on the date the right was granted.

(s) “Stock Option” or “Option” means any option to purchase shares of Stock
(including Restricted Stock and Deferred Stock, if the Committee so determines)
granted pursuant to Section 5 below.

(t) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50%, or more, of the total combined voting power of all classes of stock in one
of the other corporations in the chain.

In addition, the term “Cause” shall have the meaning set forth in Section 5(i)
below.

SECTION 2. ADMINISTRATION.

The Plan shall be administered by the Board or, if the Board delegates its power
and authority to administer this Plan to a committee of the Board, such
committee. Any such committee shall consist solely of two or more directors
appointed by and holding office at the pleasure of the Board, each of whom is a
“Non-Employee Director” of the Company as defined in Rule l6b-3 and an “outside
director” for purposes of Section l62(m) of the Code. If the Board delegates its
power and authority to administer this Plan to a committee, the members of such

 

2



--------------------------------------------------------------------------------

committee shall serve at the pleasure of the Board, such committee members may
resign at any time by delivering written notice to the Board and vacancies in
the committee may be filled by the Board.

The Committee shall have full authority to grant, pursuant to the terms of the
Plan, to officers, consultants and other key employees eligible under Section 4:
(i) Stock Options, (ii) Stock Appreciation Rights, and/or (iii) Restricted
Stock.

In particular, the Committee shall have the authority:

(i) to select the officers, consultants and other key employees of the Company
and its Subsidiaries and Affiliates to whom Stock Options, Stock Appreciation
Rights, and/or Restricted Stock may from time to time be granted hereunder;

(ii) to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, and/or Restricted Stock,
or any combination thereof, are to be granted hereunder to one or more eligible
employees;

(iii) to determine the number of shares, if applicable, to be covered by each
such award granted hereunder;

(iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder (including, but not limited to, the
share price and any restriction or limitation, or any vesting acceleration or
waiver of forfeiture restrictions regarding any Stock Option or other award
and/or the shares of Stock relating thereto, based in each case on such factors
as the Committee shall determine, in its sole discretion);

(v) to determine whether and under what circumstances a Stock Option may be
settled in cash and/or Restricted Stock under Section 5(k) instead of Stock;

(vi) to determine whether, to what extent and under what circumstances Option
grants and/or Stock Appreciation Rights and/or other cash awards made by the
Company are to be made, and operate, on a tandem basis vis a vis other awards
under the Plan and/or cash awards made outside of the Plan, or on an additive
basis;

(vii) to determine whether, to what extent and under what circumstances Stock
and other amounts, payable with respect to an award under this Plan shall be
deferred either automatically or at the election of the participant (including
providing for and determining the amount (if any) of any deemed earnings on any
deferred amount during any deferral period); and

(viii) to interpret the Plan and remedy any inconsistencies and ambiguities
herein and between any agreement evidencing an award thereunder.

The Committee shall have the authority to adopt, alter and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable, to interpret the terms and provisions of the Plan and any award
issued under the Plan (and any agreements relating thereto), and to otherwise
supervise the administration of the Plan.

All decisions made by the Committee pursuant to the provisions of the Plan shall
be made in the Committee’s sole discretion and shall be final and binding on all
persons, including the Company and Plan participants.

SECTION 3. STOCK SUBJECT TO PLAN.

The total number of shares of Stock reserved and available for distribution
pursuant to stock options or other awards relating to Stock made under the Plan
shall be 5,550,000 shares. Of these shares available for awards under this Plan,
no more than 400,000 shall be available for distribution pursuant to Restricted
Stock awards. Such shares may consist, in whole or in part, of authorized and
unissued shares or treasury shares. The maximum

 

3



--------------------------------------------------------------------------------

number of shares with respect to which an employee may be granted options or
Stock Appreciation Rights under this Plan during any fiscal year is 500,000. The
maximum number of shares with respect to which an employee may be granted
Restricted Stock under this Plan during any fiscal year is 100,000.

Subject to Section 6(b)(iv) below, if any Stock Option or Stock Appreciation
Right is cancelled without having been fully exercised, or if any shares of
Restricted Stock are forfeited or repurchased under Section 7(c)(iii) or any
such award otherwise terminated, such shares shall again be available for
distribution in connection with future awards under the Plan.

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split or other change in corporate structure affecting the
Stock, such substitution or adjustment shall be made in the aggregate number of
shares reserved for issuance under the Plan, in the number and option price of
shares subject to outstanding Options granted under the Plan, and in the number
of shares and base price subject to outstanding Stock Appreciation Rights
granted under the Plan, and in the number of shares subject to other outstanding
awards granted under the Plan as may be determined to be appropriate by the
Committee, in its sole discretion, provided that the number of shares subject to
any award shall always be a whole number. Such adjusted option price shall also
be used to determine the amount payable by the Company upon the exercise of any
Stock Appreciation Right associated with any Stock Option. In addition, the
Committee, in its sole discretion, shall determine the amount of cash to which
the recipient of a Stock Appreciation Right not associated with an Option shall
be entitled upon exercise so that there will be no increase or decrease in the
cash to which the recipient shall be entitled upon exercise by reason of such
event. In addition, in the event of any merger or other corporate transaction or
event which results in shares of Stock being purchased for cash, or being
exchanged for or converted into cash or the right to receive cash, the
Committee, in its sole discretion, and on such terms and conditions as it deems
appropriate, may provide that any Stock Option, Stock Appreciation Right, or
Restricted Stock shall be converted into the right to receive an amount of cash
equal to the amount of cash, if any, that would have been received, in the event
of such merger or corporate transaction or event, if such Stock Option, Stock
Appreciation Right, or Restricted Stock had been fully exercisable or payable,
or vested and had been exercised or paid immediately prior to such merger or
other corporate transaction or event to the extent of the cash value thereof,
and, upon such conversion, such Stock Option, Stock Appreciation Right, or
Restricted Stock (including any such Stock Option, Stock Appreciation Right, or
Restricted Stock which, under the terms of such merger or other corporate
transaction or event, would have no cash value) shall be cancelled.

SECTION 4. ELIGIBILITY.

Officers, consultants and other key employees of the Company and its
Subsidiaries and Affiliates (but excluding members of the Committee and any
person who serves only as a director) who are responsible for or contribute to
the management, growth and/or profitability of the business of the Company
and/or its Subsidiaries and Affiliates are eligible to be granted awards under
the Plan.

SECTION 5. STOCK OPTIONS.

Stock Options may be granted alone, in addition to or in tandem with other
awards granted under the Plan and/or cash awards made outside of the Plan. Any
Stock Option granted under the Plan shall be in such form as the Committee may
from time to time approve.

Stock Options granted under the Plan may be of two types: (i) Incentive Stock
Options and (ii) Non-Qualified Stock Options.

The Committee shall have the authority to grant to any optionee Incentive Stock
Options, Non-Qualified Stock Options, or both types of Stock Options (in each
case with or without Stock Appreciation Rights); provided, however that
Incentive Stock Options shall only be granted to an individual who, at the time
of grant, is an employee of the Company or a Subsidiary.

 

4



--------------------------------------------------------------------------------

Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

(a) Option Price. The option price per share of Stock purchasable under a Stock
Option shall be determined by the Committee at the time of grant but shall not
be less than 100% of Fair Market Value as of the date of grant.

(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten years after the date the
Option is granted. Additionally, no Incentive Stock Option may be granted after
January 1, 2011.

(c) Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
or after grant, provided, however, that, except as provided in Section 5(f),
(g) and (h), unless otherwise determined by the Committee at or after grant, no
Stock Option shall be exercisable prior to the first anniversary date of the
granting of the Option. If the Committee provides, in its sole discretion, that
any Stock Option is exercisable only in installments, the Committee may waive
such installment exercise provisions at any time at or after grant in whole or
in part, based on such factors as the Committee shall determine, in its sole
discretion.

(d) Method of Exercise. Subject to whatever installment exercise provisions
apply under Section 5(c), Stock Options may be exercised in whole or in part at
any time during the option period, by giving written notice of exercise to the
Company specifying the number of shares to be purchased.

Such notice shall be accompanied by payment in full of the purchase price,
either by check, wire transfer, money order or such other instrument of direct
payment as the Committee may accept. Except as otherwise prohibited by law, as
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may also be made (i) in the form of Stock subject to an award
(based, in each case, on the Fair Market Value of the Stock on the date the
option is exercised, as determined by the Committee); provided, however, that,
in the case of an Incentive Stock Option, the right to make a payment in the
form of already owned shares may be authorized only at the time the option is
granted or (ii) through the delivery of a notice that the optionee has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided that payment of such
proceeds is made to the Company prior to the delivery of any shares of Stock by
the Company. The Company shall not make loans to any option holder for payment
of the purchase price of stock options under this Section.

No shares of Stock shall be issued until full payment therefor has been made. An
optionee shall generally have the rights to dividends or other rights of a
stockholder with respect to shares subject to the Option when the optionee has
given written notice of exercise, has paid in full for such shares, and, if
requested, has given the representation described in Section 9(a).

(e) Transferability of Options. No Stock Option shall be transferable by the
optionee otherwise than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the optionee’s lifetime, only by
the optionee or by his guardian or legal representative. Notwithstanding the
foregoing, a Non-Qualified Stock Option may be transferred to, exercised by and
paid to a to a trust in which the optionee has a fifty percent or more interest
or a foundation which the optionee controls the management of the assets,
provided that (i) the optionee receives no consideration for such transfer, and
(ii) the transferee receives the Non-Qualified Stock Option subject to the same
restrictions imposed upon the transferor and pursuant to such conditions and
procedures as the Committee may establish. Any permitted transfer shall be
subject to the condition that the Committee receives evidence satisfactory to it
that the trust is and shall remain under the control of the optionee and that
the transfer is being made for estate and/or tax planning purposes and on a
basis consistent with the Company’s lawful issue of securities.

 

5



--------------------------------------------------------------------------------

(f) Termination by Death. Subject to Section 5(j), if an optionee’s employment
by or consultancy with the Company and any Subsidiary or Affiliate terminates by
reason of death, any Stock Option held by such optionee may thereafter be
exercised, to the extent such option was exercisable at the time of death or on
such accelerated basis as the Committee may determine at or after grant (or as
may be determined in accordance with procedures established by the Committee),
by the legal representative of the estate or by the legatee of the optionee
under the will of the optionee, for a period of three years (or such other
period as the Committee may specify at grant) from the date of such death or
until the expiration of the stated term of such Stock Option, whichever period
is the shorter.

(g) Termination by Reason of Disability. Subject to Section 5(j), if an
optionee’s employment by or consultancy with the Company and any Subsidiary or
Affiliate terminates by reason of Disability, any Stock Option held by such
optionee may thereafter be exercised by the optionee, to the extent it was
exercisable at the time of termination or on such accelerated basis as the
Committee may determine at or after grant (or as may be determined in accordance
with procedures established by the Committee), for a period of three years (or
such other period as the Committee may specify at grant) from the date of such
termination of employment or consultancy or until the expiration of the stated
term of such Stock Option, whichever period is the shorter; provided, however,
that, if the optionee dies within such three-year period (or such other period
as the Committee shall specify at grant), any unexercised Stock Option held by
such optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of twelve months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter. In the event of termination of employment by
reason of Disability, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a Non-Qualified Stock
Option.

(h) Termination by Reason of Retirement. Subject to Section 5(j), if an
optionee’s employment by or consultancy with the Company and any Subsidiary or
Affiliate terminates by reason of Normal or Early Retirement, any Stock Option
held by such optionee may thereafter be exercised by the optionee, to the extent
it was exercisable at the time of such Retirement or on such accelerated basis
as the Committee may determine at or after grant (or as may be, determined in
accordance with procedures established by the Committee), for a period of three
years (or such other period as the Committee may specify at grant) from the date
of such termination of employment or consultancy or the expiration of the stated
term of such Stock Option, whichever period is the shorter; provided, however,
that, if the optionee dies within such three-year period (or such other period
as the Committee may specify at grant), any unexercised Stock Option held by
such optionee shall thereafter be exercisable, to the extent to which it was
exercisable at the time of death, for a period of twelve months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter. In the event of termination of employment by
reason of Retirement, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, the option will thereafter be treated as a Non-Qualified Stock Option.

(i) Other Termination. Unless otherwise determined by the Committee (or pursuant
to procedures established by the Committee) at or after grant, if an optionee’s
employment by or consultancy with the Company and any Subsidiary or Affiliate
terminates for any reason other than death, Disability or Normal or Early
Retirement, the Stock Option shall thereupon terminate, except that such Stock
Option may be exercised for the lesser of three months or the balance of such
Stock Option’s term if the optionee is involuntarily terminated by the Company
and any Subsidiary or Affiliate without Cause. For purposes of this Plan,
“Cause” means the conviction of, or plea of nolo contendere to a felony by the
participant, or a participant’s willful misconduct or dishonesty, any of which
is directly and materially harmful to the business or reputation of the Company
or any Subsidiary or Affiliate.

(j) Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such Section 422.

 

6



--------------------------------------------------------------------------------

To the extent required for “incentive stock option” status under
Section 422(b)(7) of the Code (taking into account applicable Internal Revenue
Service regulations and pronouncements), the Plan shall be deemed to provide
that the aggregate Fair Market Value (determined as of the time of grant) of the
stock with respect to which Incentive Stock Options are exercisable for the
first time by the optionee during any calendar year under the Plan and/or any
other stock option plan of the Company or any Subsidiary or parent corporation
(within the meaning of Section 424 of the Code) after 1986 shall not exceed
$100,000. If the aggregate Fair Market Value exceeds $100,000, then those
options in excess of $100,000 will not be treated as ISOs. Those shares not
treated as ISOs will be taxed at ordinary income rates on exercise. If
Section 422 is hereafter amended to delete the requirement now in
Section 422(b)(7) that the plan text expressly provide for the $100,000
limitation set forth in Section 422(b)(7), then this paragraph of Section 5(j)
shall no longer be operative.

(k) Buyout Provisions. The Committee may at any time offer to buyout for a
payment in cash, Stock or Restricted Stock any Option previously granted, based
on such terms and conditions as the Committee shall establish and communicate to
the optionee at the time that such offer is made; provided, however, that unless
shareholder approval is obtained the Committee shall not offer to buy out any
Option the per share exercise price of which is greater than the per share Fair
Market Value of a share of Stock at the time of such offer.

(l) Settlement Provisions. If the option agreement so provides at grant or is
amended after grant and prior to exercise to so provide (with the optionee’s
consent), the Committee may require that all or part of the shares to be issued
with respect to the spread value of an exercised Option take the form of
Restricted Stock, which shall be valued on the date of exercise on the basis of
the Fair Market Value (as determined by the Committee) of such Restricted Stock
determined without regard to the forfeiture restrictions involved.

(m) 10% Stockholders. No Incentive Stock Option may be granted under this Plan
to any employee who, at the time the Incentive Stock Option is granted, owns, or
is considered as owning, within the meaning of Section 422 of the Internal
Revenue Code, shares possessing more than ten percent (10%) of the total
combined voting power or value of all classes of stock of the Company, a
Subsidiary or a parent corporation (within the meaning of Section 424 of the
Code) unless the option price under such Option is at one hundred ten percent
(110%) of the Fair Market Value of a share of Stock on the date such Option is
granted and the duration of such Option is no more than five (5) years.

SECTION 6. STOCK APPRECIATION RIGHTS.

(a) Grant and Exercise. Stock Appreciation Rights may be granted separately or
in conjunction with all or part of any Stock Option granted under the Plan. In
the case of a Non-Qualified Stock Option, such rights may be granted either at
or after the time of the grant of such Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Stock Option.

Stock Appreciation Rights will be settled in shares of Common Stock to be
counted in full against the number of shares remaining available for award under
the Plan, regardless of the number of shares issues upon settlement.

A Stock Appreciation Right or applicable portion thereof granted with respect to
a given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, subject to such provisions
as the Committee may specify at grant where a Stock Appreciation Right is
granted with respect to less than the full number of shares, covered by a
related Stock Option.

A Stock Appreciation Right may be exercised by a recipient, subject to
Section 6(b), in accordance with the procedures established by the Committee for
such purpose. Upon such exercise, the recipient shall be entitled to receive an
amount determined in the manner prescribed in Section 6(b). Stock Options
relating to exercised Stock Appreciation Rights shall no longer be exercisable
to the extent that the related Stock Appreciation Rights have been exercised.

 

7



--------------------------------------------------------------------------------

(b) Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

(i) Stock Appreciation Rights awarded with no associated Stock Option shall be
exercisable in accordance with their terms and Stock Appreciation Rights granted
in association with Stock Options shall be exercisable only at such time or
times and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan. The exercise of Stock Appreciation Rights held by recipients who are
subject to Section l6(b) of the Exchange Act shall comply with Rule 16b-3
thereunder, to the extent applicable;

(ii) Upon the exercise of a Stock Appreciation Right granted in association with
a Stock Option, a recipient shall be entitled to receive an amount in cash
and/or shares of Stock, as the Committee in its sole discretion shall determine,
equal in value to the excess of the Fair Market Value of one share of Stock over
the option price per share specified in the associated Stock Option multiplied
by the number of shares in respect of which the Stock Appreciation Right shall
have been exercised. Upon the exercise of a Stock Appreciation Right awarded
with no associated Stock Option, a recipient shall be entitled to receive an
amount in cash equal in value to the excess, if any, of the Fair Market Value of
a number of shares of Stock specified in the award at the date of exercise of
the Stock Appreciation Right over the Fair Market Value of such number of shares
of Stock at the date of grant of the Stock Appreciation Right. When payment is
to be made in shares, the number of shares to be paid shall be calculated on the
basis of the Fair Market Value of the shares on the date of exercise. When
payment is to be made in cash to a recipient subject to Section 16(b) of the
Exchange Act, such amount shall be calculated on the basis of the closing price
of the stock on the New York Stock Exchange during the applicable period
referred to in Rule 16b-3(e) under the Exchange Act to the extent applicable;

(iii) Stock Appreciation Rights shall not be transferable by the recipient
thereof otherwise than by will or by the laws of descent and distribution, and
all Stock Appreciation Rights shall be exercisable, during the recipient’s
lifetime, only by the recipient. Notwithstanding the foregoing, Stock
Appreciation Rights granted with respect to a Non-Qualified Stock Option or
separately may be transferred to a to a trust in which the recipient has a fifty
percent or more interest or a foundation which the recipient controls the
management of the assets, provided that (i) the recipient received no
consideration for such transfer and (ii) the transferee receives the Stock
Appreciation Rights subject to the same terms and conditions imposed upon the
transferor and pursuant to such other procedures as the Committee may establish.
Any permitted transfer shall be subject to the condition that the Committee
receives evidence satisfactory to it that the trust is and shall remain under
the control of the recipient and transfer is being made for estate and/or tax
planning purposes and on a basis consistent with the Company’s lawful issue of
securities; and

(iv) Upon the exercise of a Stock Appreciation Right, any Stock Option or part
thereof to which such Stock Appreciation Right is associated shall be deemed to
have been exercised for the purpose of the limitation set forth in Section 3 of
the Plan on the number of shares of Stock to be issued under the Plan.

SECTION 7. RESTRICTED STOCK.

(a) Administration. Shares of Restricted Stock may be issued either alone, in
addition to or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. The Committee shall determine the eligible
persons to whom, and the time or times at which, grants of Restricted Stock will
be made, the number of shares to be awarded, the price to be paid by the
recipient of Restricted Stock (subject to Section 7(b)), the time or times
within which such awards may be subject to forfeiture, and all other terms and
conditions of the awards.

The Committee may condition the grant of Restricted Stock upon the attainment of
specified performance goals or other factors as the Committee may determine, in
its sole discretion.

 

8



--------------------------------------------------------------------------------

The provisions of Restricted Stock awards need not be the same with respect to
each recipient.

(b) Awards and Certificates. The prospective recipient of a Restricted Stock
Award shall not have any rights with respect to such award, unless and until
such recipient has executed an agreement evidencing the award and has delivered
a fully executed copy thereof to the company, and has otherwise complied with
the applicable terms and conditions of such award. Each award shall be subject
to the following terms and conditions:

(i) The purchase price for shares of Restricted Stock shall be equal to or
greater than their par value;

(ii) Awards of Restricted Stock must be accepted within a period of sixty
(60) days (or such shorter period as the Committee may specify at grant) after
the award date, by executing a Restricted Stock Award agreement and paying
whatever price is required under Section 7(b)(i);

(iii) Each participant receiving a Restricted Stock Award shall be issued a
stock certificate in respect of such shares of Restricted Stock. Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award; and

(iv) The Committee shall require that the stock certificates evidencing such
shares be held in custody by the Company until the restrictions, if any, thereon
shall have lapsed, and that as a condition of any Restricted Stock Award, the
participant shall have delivered a stock power, endorsed in blank, relating to
the Stock covered by such award.

(c) Restrictions and Conditions. The shares of Restricted Stock awarded pursuant
to this Section 7 shall be subject to the following restrictions and conditions.

(i) Subject to the provisions of this Plan and the award agreement, during a
period set by the Committee commencing with the date of such award (the
‘Restriction Period’), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan. Within these
limits, the Committee, in its sole discretion, may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, based on service, performance and/or such other factors or
criteria as the Committee may determine.

Notwithstanding the foregoing, Restricted Stock may be transferred to a to a
trust in which the participant has a fifty percent or more interest or a
foundation which the participant controls the management of the assets, provided
that (i) the participant receives no consideration for such transfer and
(ii) the transferee receives the Restricted Stock subject to the same
restrictions imposed upon the transferor and pursuant to such other conditions
and procedures as the Committee may establish. Any permitted transfer shall be
subject to the condition that the Committee receives evidence satisfactory to it
that the trust is and shall remain under the control of the participant and that
the transfer is being made for estate and/or tax planning purposes and on a
basis consistent with the Corporation’s lawful issue of securities.;

(ii) Except as provided in this paragraph (ii) and Section 7(c)(i), the
participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a stockholder of the Company, including the right to vote the
shares and the right to receive any cash dividends. The Committee, in its sole
discretion, as determined at the time of award, may permit or require the
payment of cash dividends to be deferred and, if the Committee so determined,
reinvested, subject to Section 9(e), in additional Restricted Stock to the
extent shares are available under Section 3, or otherwise reinvested. Pursuant
to Section 3 above, Stock dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued;

(iii) Subject to the applicable provisions of the award agreement and this
Section 7, upon termination of a participant’s employment or consultancy with
the Company and any Subsidiary or Affiliate for any reason during the
Restriction Period, all shares still subject to the restriction will vest, or be
forfeited, in accordance

 

9



--------------------------------------------------------------------------------

with the terms and conditions established by the Committee at or after grant. If
any Restricted Stock is forfeited, the Company shall pay to the participant (or
the estate of a deceased participant) an amount equal to the price the
participant paid with respect to such Restricted Stock; and

(iv) If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, certificates for an
appropriate number of unrestricted shares shall be delivered to the participant
promptly.

SECTION 8. AMENDMENTS AND TERMINATION.

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under a Stock Option, Stock Appreciation Right, or
Restricted Stock Award theretofore granted, without the optionee’s or
participant’s consent, or which, without the approval of the Company’s
stockholders, would:

(a) except as expressly provided in this Plan, increase the total number of
shares reserved for the purpose of the Plan;

(b) change the employees or class of employees eligible to participate in the
Plan;

(c) extend the maximum option period under Section 5(b) of the Plan; or

(d) otherwise materially alter the terms of the Plan.

The Committee may amend the terms of any Stock Option or other award theretofore
granted, prospectively or retroactively, but, subject to Section 3 above, no
such amendment shall impair the rights of any holder without the holder’s
consent. Additionally, except for adjustments permitted under Section 3 of the
Plan, no award shall be repriced or regranted through cancellation, or modified
without stockholder approval, if the effect would be to reduce the exercise
price for the shares underlying such award.

Subject to the above provisions, the Board shall have broad authority to amend
the Plan to take into account changes in applicable securities and tax laws and
accounting rules, as well as other developments.

SECTION 9. GENERAL PROVISIONS.

(a) The Committee may require each person purchasing shares pursuant to a Stock
Option to represent to and agree with the Company in writing that the optionee
is acquiring the shares for investment and without a view to distribution
thereof. The certificates for such shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer. The
Committee may condition the exercise of an Option or the issuance and delivery
of Stock upon the listing, registration or qualification of the Stock upon a
securities exchange or under applicable securities laws.

All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(b) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

(c) The making of an award under this Plan shall not confer upon any employee of
the Company or any Subsidiary or Affiliate any right to continued employment
with the Company or a Subsidiary or Affiliate, as the

 

10



--------------------------------------------------------------------------------

case may be, nor shall it interfere in any way with the right of the Company or
a Subsidiary or Affiliate to terminate the employment of any of its employees at
any time.

(d) No later than the date as of which an amount first becomes includable in the
gross income of the participant for Federal income tax purposes with respect to
any award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Committee,
withholding obligations may be settled with Stock, including Stock that is part
of the award that gives rise to the withholding requirement. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements
and the Company and its

Subsidiaries or Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to the
participant.

(e) The actual or deemed reinvestment of dividends or dividend equivalents in
additional Restricted Stock at the time of any dividend payment shall only be
permissible if sufficient shares of Stock are available under Section 3 for
reinvestment (taking into account then outstanding Stock Options).

(f) The Plan and all awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware.

SECTION 10. EFFECTIVE DATE OF PLAN.

The Plan was originally effective January 1, 2001; and approved by the holders
of a majority of the shares of the Company’s Common Stock on March 28, 2001. The
first Amendment and Restatement of the Plan was effective as of January 1, 2003,
and approved by the holders of a majority of the shares of the Company’s Common
Stock on March 25, 2003. This Amendment of the Plan is effective as of
January 1, 2004, subject to approval by a majority of the shares of the
Company’s Common Stock at the first meeting of stockholders to be held in 2004.
Any grants made under the Plan prior to such approval shall be effective when
made (unless otherwise specified by the Committee at the time of grant), but
shall be conditioned on, and subject to, such approval of the Plan by such
stockholders. Notwithstanding any other provision of the Plan to the contrary,
no Option, or Stock Appreciation Right may be exercised, and no Restricted Stock
Award shall become vested until such approval.

SECTION 11. TERM OF PLAN.

No Stock Option, Stock Appreciation Right, or Restricted Stock Award shall be
granted pursuant to this Amended and Restated Plan on or after December 31,
2006, but awards granted prior to such date may extend beyond that date.

 

THE COOPER COMPANIES By:   /s/ Carol R. Kaufman  

Carol R. Kaufman

Its:   Sr. Vice President of Legal Affairs, Secretary and Chief Administrative
Officer

 

11